DETAILED ACTION
The applicant’s amendment filed on January 4, 2021 was received.  Claim 10 was cancelled.  Claims 1 and 11 were amended.  New claim 12 was added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 12 recites the following limitation: “the storage device does not include any external electrodes other than the metal case itself.”  The subject matter of this limitation is not disclosed in the specification as originally filed and therefore constitutes new matter.  Although the specification as filed contemplates the use of a conducting case as an external terminal of the battery, the specification as filed only describes the case as substituting a single external terminal.  Specifically, paragraph [0032] of the published application states “one of the terminals may be provided, and the other may be achieved by the case 2 made of a conductor.”  In order for the case to replace both terminals, it would be necessary to insulate portions of the case from one another in order to avoid a short circuit between a positive terminal portion of the case and a negative terminal portion of the case.  No such insulation is described.

In view of Applicant’s amendment of claim 11, the Examiner withdraws the previously set forth 35 U.S.C. 112(b) rejection of claim 11 as detailed in the Office action dated October 6, 2020.

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1 and 5 under 35 U.S.C. 103 as being 

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Kang in view of Tazaki and Kim as detailed in the Office action dated October 6, 2020.

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 4-9 and 11 under 35 U.S.C. 103 as being unpatentable over Kang in view of Tazaki as detailed in the Office action dated October 6, 2020.

Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeter et al. (hereinafter “Schroeter”) (U.S. Pub. No. 2012/0208065A1) in view of Kang et al. (hereinafter “Kang”) (U.S. Pub. No. 2015/0037664A1, already of record), Ueda (U.S. Pub. No. 2013/0252065A1) and Kim et al. (hereinafter “Kim”) (U.S. Pub. No. 2014/0011070A1, already of record).
Regarding claims 1-3, 5, 7 and 12, Schroeter teaches a flat-cell frame 1 including a first housing part 1.1 (metal case), a second part 1.1 (metal case), and a one-piece housing frame 1.3.  Housing parts 1.1, 1.2 are implemented in metal (see paragraph 35; FIGS. 1 and 2).  An electrochemically active material is present in housing frame 1.3 between housing parts 1.1, 1.2, for example in the form of an electrode film stack 2 (integrated electrode body), whereby electrode film stack 2 is formed of electrode films 
Schroeter is silent as to a cutout part having inner corners.
Kang teaches a battery cell 100 configured to have a thin rectangular parallelepiped structure when viewed three-dimensionally and wherein a depressed portion 350 (cut out portion) is formed at one side of a battery case 220 of the battery cell 100 (see paragraphs 53 and 55; FIG. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide the depressed portion of Kang in the battery cell of Schroeter because Kang teaches that the depressed portion allows a battery to be mounted even in a space in which it is difficult to mount a conventional battery module as well as a narrow and small space.  Consequently, it is possible to maximally utilize an internal space of the device (see paragraph 68). 
Schroeter does not explicitly teach the electrode body having a bending strength which is higher than a bending strength of the first main wall.

Kim teaches a battery cell having an irregular shape wherein the battery case is manufactured to have sufficient flexibility and thickness to accommodate these irregularities.  The battery case may have a thickness of 50 to 200 μm (see paragraph 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the thickness range taught by Kim in the battery cell of Schroeter as modified by Kang because Kim teaches that within this thickness range, the battery case exhibits proper flexibility and impact resistance (see paragraph 53).
One of ordinary skill in the art would expect the electrode assembly of Ueda, having a thickness of, for example, 700 μm and containing to multiple metal current collectors, to exhibit greater bending strength than a bending strength of a first housing part of Schroeter having a thickness of, for example, 50 μm, as taught by Kim.
Regarding claim 4, Schroeter teaches that the electrode films 2.1 are connected in an electrically conductive fashion with a pole 3 (joining part) by means of their current output lugs 2.1.1, for example by means of welding. Furthermore, these current output 
Although Schroeter, Kang, Ueda and Kim do not explicitly teach a virtual straight line connecting a first of the outer corners of the case and a first of the inner corners of the cut out portion, the first outer corner being closer to the first inner corner than other of the other inner corners of the cut out portion, Kang does teach that the width, depth, and symmetry of the depressed portion may be changed in design based on various conditions, such as the shape, inner space, and interference with other parts, of a device to which the battery cell is applied (see paragraph 31).  The courts held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP § 2144.04).
Regarding claim 6, Kang teaches an alternative depressed portion 450 formed at one side of a battery cell 400. As a result, a battery case 420 is partitioned into a left case part 401 and a right case part 402. An area S2 of the depressed portion 450 formed based on lengths BL and BR of the left case part 401 and the right case part 402 may be flexibly changed in design based on conditions of a device to which the battery cell is applied (see paragraph 57; FIG. 4).  Although not explicitly taught as a L-shape having a single inner corner, the courts held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a 
Regarding claim 8, although Schroeter, Kang, Ueda and Kim do not explicitly teach a virtual straight line connecting a first of the outer corners of the case and a first of the inner corners of the cut out portion, the first outer corner being closer to the first inner corner than other of the other inner corners of the cut out portion, Kang does teach that the width, depth, and symmetry of the depressed portion may be changed in design based on various conditions, such as the shape, inner space, and interference with other parts, of a device to which the battery cell is applied (see paragraph 31).  The courts held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP § 2144.04).
Regarding claims 9 and 11, although Schroeter does not teach first and second joining parts (or equivalently, a plurality of joining parts), it has been by held by the courts that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11 and 12 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727